Exhibit 10.14

SAPPHIRE INDUSTRIALS CORP.

AMENDED AND RESTATED SUBSCRIPTION AGREEMENT

THIS AMENDED AND RESTATED SUBSCRIPTION AGREEMENT (this “Agreement”) is made as
of the 14 th day of January, 2008, by and between Sapphire Industrials Corp., a
Delaware corporation (the “Company”), and Lazard Funding Limited LLC
(“Purchaser”).

WHEREAS, the Company and Purchaser have previously entered into that certain
Subscription Agreement dated as of October 10, 2007 (the “Original Agreement”),
and the Company and Purchaser now desire to amend and restate the Original
Agreement in entirety through this Agreement;

WHEREAS, the Company desires to commit to issue and sell, and Purchaser desires
to commit to purchase and acquire, Insider Warrants (as defined herein) on the
terms and conditions hereinafter set forth;

NOW, THEREFORE, for and in consideration of the promises and mutual covenants
set forth herein, it is agreed between the parties as follows:

1. Commitment To Purchase Insider Warrants. Subject to and immediately prior to
the consummation of the Company’s initial public offering (the “IPO”), Purchaser
hereby agrees to subscribe for and purchase from the Company, and the Company
hereby agrees to issue and sell to Purchaser, 12,500,000 warrants (each an
“Insider Warrant”) at a purchase price of $1.00 per Insider Warrant for an
aggregate purchase price of $12,500,000. Each Insider Warrant shall entitle the
holder thereof to purchase one share of the common stock of the Company, par
value $0.001 per share (the “Common Stock”) at an exercise price of $7.50, in
accordance with the terms of the Insider Warrant substantially as set forth in
the Form of Warrant Agreement attached hereto as Exhibit A (the “Warrant
Agreement”) to be entered into by and between the Company and Mellon Investor
Services LLC and shall be subject to the terms of the Warrant Agreement upon
execution thereof. The closing of the purchase and sale of the Insider Warrants
hereunder, including payment for and delivery of the Insider Warrants, shall
occur at the offices of the Company immediately prior to, and subject to
consummation of, the IPO.

2. Payment of Purchase Price. The purchase price for the Insider Warrants shall
be tendered in full at the closing by one or a combination of the following
means:

(a) wiring of immediately available United States funds to an account for the
benefit of the Company, pursuant to wire instructions provided by the Company in
advance; or

(b) by delivery of a cashiers check to the Company of immediately available
United States funds.

3. Acceptance or Rejection of Agreement. The Company has the right to reject
this Agreement and any subscription for the Insider Warrants represented hereby
in whole or in part, for any reason and at any time prior to a closing,
notwithstanding receipt by Purchaser or prior notice of acceptance of such
subscription. The Insider Warrants subscribed for herein will not be deemed
issued to or owned by Purchaser until a copy of this Agreement has been executed
by the Company and Purchaser and a closing with respect to such Insider Warrants
has occurred. In the event that a closing does not take place for any reason
with respect to some or all of the Insider Warrants, all cash proceeds delivered
by Purchaser in accordance herewith with respect to such Insider Warrants shall
be returned to Purchaser as soon as practicable, without interest, offset or
deduction.

4. Limitations on Transfer. Purchaser shall not assign, hypothecate, donate,
encumber or otherwise dispose of any interest in the Insider Warrants (and the
underlying securities) during the respective “Escrow Period” (as such term is
defined in a securities escrow agreement substantially in the form attached
hereto as Exhibit B (the “Securities Escrow Agreement”), dated on or about the
effective date of the IPO to be entered into by and between the Company and
Mellon Investor Services LLC) for the Insider Warrants, except (i) as otherwise
permitted by the Securities Escrow Agreement, (ii) in compliance with applicable
securities laws and (iii) in compliance with the Warrant Agreement.

5. Restrictive Legends. All certificates representing the Insider Warrants (and
any underlying securities thereof) shall have endorsed thereon legends in
substantially the following forms (in addition to any other legend which may be
required by other agreements between the parties hereto):

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

1



--------------------------------------------------------------------------------

(b) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE ASSIGNED,
HYPOTHECATED, DONATED, ENCUMBERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT IN ACCORDANCE WITH THAT CERTAIN SECURITIES ESCROW AGREEMENT DATED
                    , 2008, AND THAT CERTAIN WARRANT AGREEMENT DATED AS OF
                    , 2008, COPIES OF WHICH ARE AVAILABLE FOR INSPECTION AT THE
OFFICES OF THE COMPANY.”

(c) Any legend required by appropriate blue sky officials.

6. Investment Representations. In connection with the purchase of the Insider
Warrants, Purchaser represents to the Company the following:

(a) Purchaser has been furnished with all materials relating to the Company’s
business affairs and financial condition and materials related to the offer and
sale of the Insider Warrants that have been requested by Purchaser and has
acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Insider Warrants. Purchaser has been
afforded the opportunity to ask questions of the executive officers and
directors of the Company. Purchaser understands that its investment in the
Insider Warrants involves a high degree of risk. Purchaser has sought such
accounting, legal and tax advice as Purchaser has considered necessary to make
an informed investment decision with respect to Purchaser’s acquisition of the
Insider Warrants. Purchaser has such knowledge and expertise in financial and
business matters, knows of the high degree of risk associated with investments
generally and particularly investments in the securities of companies in the
development stage such as the Company, is capable of evaluating the merits and
risks of an investment in the Insider Warrants, and is able to bear the economic
risk of an investment in the Insider Warrants in the amount contemplated
hereunder. Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Insider Warrants.
Purchaser can afford a complete loss of its investment in the Insider Warrants.
Purchaser is purchasing the Insider Warrants for investment for Purchaser’s own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act of 1933, as
amended (the “Act”). Purchaser understands that the Company is a blank check
development stage company recently formed for the purpose of consummating an
initial business combination (a “Business Combination”) and understands that
there is no assurance as to the future performance of the Company and that the
Company may never effectuate a Business Combination.

(b) Purchaser understands that the Insider Warrants (and the securities
underlying the Insider Warrants) have not been registered under the Act or any
state securities law by reason of a specific exemption therefrom, and that the
Company is relying on the truth and accuracy of, and Purchaser’s compliance
with, the representations and warranties and agreements of Purchaser set forth
herein to determine the availability of such exemptions and the eligibility of
Purchaser to acquire such Insider Warrants, including, but not limited to, the
bona fide nature of Purchaser’s investment intent as expressed herein.

(c) Purchaser further acknowledges and understands that the Insider Warrants
(and the securities underlying the Insider Warrants) must be held indefinitely,
subject to any expiration, unless the Insider Warrants (and the securities
underlying the Insider Warrants) are subsequently registered under the Act or an
exemption from such registration is available. Purchaser understands that the
certificates evidencing the Insider Warrants (and the securities underlying the
Insider Warrants) will be imprinted with a legend which prohibits the transfer
of the Insider Warrants (and the securities underlying the Insider Warrants)
unless the Insider Warrants (and the securities underlying the Insider Warrants)
are registered or such registration is not required in the opinion of counsel
for the Company.

(d) Purchaser is familiar with the provisions of Rule 144 under the Act, as in
effect from time to time (“Rule 144”), which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer thereof (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. Unless the Company
registers the Insider Warrants (and the securities underlying the Insider
Warrants) under the Act, the Insider Warrants (and the securities underlying the
Insider Warrants) may be resold by Purchaser only in certain limited
circumstances subject to the provisions of Rule 144, which may require, among
other things: (i) the availability of certain public information about the
Company and (ii) the resale occurring following the required holding period
under Rule 144 after Purchaser has purchased, and made full payment of (within
the meaning of Rule 144), the securities to be sold.

(e) Purchaser further understands that at the time Purchaser wishes to sell the
Insider Warrants there may be no public market upon which to make such a sale,
and that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rule 144, and that, in
such event, Purchaser may be precluded from selling the Insider Warrants (and
the securities underlying the Insider Warrants) under Rule 144 even if the
minimum holding period requirement had been satisfied. Notwithstanding Sections
6(d) and (e) hereof, Purchaser understands that it may be considered a promoter
of the Company and understands that it is the position of the Securities and
Exchange Commission (the “SEC”) that promoters or affiliates of a blank check
company and their transferees, both before and after a Business Combination,
would act as an “underwriter” under the Act when reselling the securities of a
blank check company. Accordingly, the SEC believes that those securities can be
resold only through a registered offering and that Rule 144 would not be
available for those resale transactions despite technical compliance with the
requirements of Rule 144.

 

2



--------------------------------------------------------------------------------

(f) Purchaser represents that Purchaser is an “accredited investor” as that term
is defined in Rule 501 of Regulation D promulgated by the SEC under the Act.

(g) Purchaser has all necessary power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby. All action necessary to
be taken by Purchaser to authorize the execution, delivery and performance of
this Agreement and all other agreements and instruments delivered by Purchaser
in connection with the transactions contemplated hereby has been duly and
validly taken, and this Agreement has been duly executed and delivered by
Purchaser. Subject to the terms and conditions of this Agreement, this Agreement
constitutes the valid, binding and enforceable obligation of Purchaser,
enforceable in accordance with its terms, except as enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity); and (ii) the applicability of the federal and state securities laws
and public policy as to the enforceability of the indemnification provisions of
this Agreement. The purchase by Purchaser of the Insider Warrants does not
conflict with the organizational documents of Purchaser or with any material
contract by which Purchaser or its property is bound, or any laws or regulations
or decree, ruling or judgment of any court applicable to Purchaser or its
property. The principal place of business of Purchaser is as set forth on the
signature page hereto.

(h) Purchaser did not decide to enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502(c) of
the Securities Act.

(i) Purchaser understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Insider Warrants or the fairness or suitability of the
investment in the Insider Warrants, nor have such authorities passed upon or
endorsed the merits of the offering of the Insider Warrants.

7. Company Representations and Warranties. The Company hereby represents and
warrants to Purchaser that the Company has all necessary corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action necessary to be taken by the Company
to authorize the execution, delivery and performance of this Agreement and all
other agreements and instruments delivered by the Company in connection with the
transactions contemplated hereby has been duly and validly taken and this
Agreement has been duly executed and delivered by the Company. Subject to the
terms and conditions of this Agreement, this Agreement constitutes the valid,
binding and enforceable obligation of the Company, enforceable in accordance
with its terms, except as enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity); and
(ii) the applicability of the federal and state securities laws and public
policy as to the enforceability of the indemnification provisions of this
Agreement. The sale by the Company of the Insider Warrants does not conflict
with the certificate of incorporation or by-laws of the Company or any material
contract by which the Company or its property is bound, or any federal or state
laws or regulations or decree, ruling or judgment of any United States or state
court applicable to the Company or its property.

8. Indemnification. Purchaser hereby agrees to indemnify and hold harmless the
Company and the Company’s officers, directors, stockholders, employees, agents,
and attorneys against any and all losses, claims, demands, liabilities and
expenses (including reasonable legal or other expenses incurred by each such
person in connection with defending or investigating any such claims or
liabilities, whether or not resulting in any liability to such person or whether
incurred by the indemnified party in any action or proceeding between the
indemnitor and indemnified party or between the indemnified party and any third
party) to which any such indemnified party may become subject, insofar as such
losses, claims, demands, liabilities and expenses (a) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact made by
Purchaser and contained herein, or (b) arise out of or are based upon any breach
by Purchaser of any representation, warranty or agreement made by Purchaser
contained herein.

9. Miscellaneous.

(a) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (iii) five calendar days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the other party hereto at such
party’s address hereinafter set forth on the signature page hereof, or at such
other address as such party may designate by ten days advance written notice to
the other party hereto.

(b) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, shall be binding upon Purchaser and Purchaser’s
successors and assigns.

(c) Attorneys’ Fees; Specific Performance. Purchaser shall reimburse the Company
for all costs incurred by the Company in enforcing the performance of, or
protecting its rights under, any part of this Agreement, including reasonable
costs of investigation and attorneys’ fees.

 

3



--------------------------------------------------------------------------------

(d) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereof. The parties agree that any action
brought by either party to interpret or enforce any provision of this Agreement
shall be brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.

(e) Further Execution. The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

(f) Independent Counsel. Purchaser acknowledges that this Agreement has been
prepared on behalf of the Company by Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Company and that Skadden, Arps, Slate, Meagher & Flom LLP does
not represent, and is not acting on behalf of, Purchaser. Purchaser has been
provided with an opportunity to consult with Purchaser’s own counsel with
respect to this Agreement.

(g) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
merges all prior agreements or understandings, whether written or oral. This
Agreement may not be amended, modified or revoked, in whole or in part, except
by an agreement in writing signed by each of the parties hereto.

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. This Agreement or any counterpart may be executed via
facsimile or electronic mail transmission, and any such executed facsimile or
electronic mail copy shall be treated as an original.

(j) Survival. The representations and warranties contained herein will survive
the delivery of, and the payment for, the Insider Warrants.

(k) Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of Purchaser in the negotiation,
administration, performance or enforcement hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: SAPPHIRE INDUSTRIALS CORP. By:  

/s/ Donald G. Drapkin

Name:   Donald G. Drapkin Title:   Chief Executive Officer and President
PURCHASER: LAZARD FUNDING LIMITED LLC By:  

/s/ Michael J. Castellano

Name:   Michael J. Castellano Title:   Chief Financial Officer

 

5



--------------------------------------------------------------------------------

Exhibit A

[Filed as Exhibit 4.4]



--------------------------------------------------------------------------------

Exhibit B

[Filed as Exhibit 10.10]